Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 September 1801
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My best friend
Quincy 23. Septr. 1801

I hope you have duly received the letter which I wrote you, from New-York, giving you a regular account of my proceedings untill I reached that city. The packet on board of which I took passage was detained by adverse winds untill Friday, the 18th: when we sailed at about 5 in the afternoon—Of all the passages by water that I ever made, this I think was the most perfectly pleasant, and in thirty hours we landed at Newport, having had just wind enough to fill our sails; and scarcely motion enough in the vessel to make us perceive we were at sea. The night of the 19th: we pass’d at Newport; and on Sunday the 20th: went up the river to Providence—The next morning I took my seat with nine other passengers in the stage to Boston, but without going into that town, came here the same night, and enjoyed the inexpressible delight of seeing once more my parents after seven years of absence—This pleasure was allayed only by the infirm health of my mother who has again been very ill, though now much better than she was last week—Untill this morning I have been unable to find a minute even for the purpose of writing to you; not only the first duty, but the first pleasure I could be sensible of after that which naturally engrossed all my feelings upon my arrival here.
I had calculated that Whitcomb might possibly have arrived at New-York on  return as early as the morning of the day when I came away; and as he did not come, I was proportionably disappointed, and became the more anxious to hear from you and from our dear child—His legs, arms, and face with the inflamed eruptions upon them have haunted me ever since you got into the carriage at Mrs. Roberts’s door—I shall feel constantly uneasy on his and your account untill I hear from you.—Next week I may write you some more about your prospect of finding a roof to shelter you when you come on.—Here indeed is a roof, and room enough, and a most cordial welcome to await you—I suppose my brother Tom has sent you a letter from my mother, which she wrote you on being informed of our arrival; but which did not reach Philadelphia till after we were gone. Both she and my father will receive you with most cordial affection; and here you can stay, comfortably, and I hope, happily, untill our arrangements will enable you to go into a house of your own.
Our baggage from Hamburg has just arrived, but is not yet landed—That from Philadelphia, I have not yet heard of but expect it daily.
Do not fail writing me as soon as possible, when you think of setting out upon your return—My sister Smith will expect you to spend some days with her at New York—If you can get so far upon your journey I will meet you there—Or I will go on to Philadelphia, or even to Washington, where I understand there is at present no particular motive for me to remain distant.
Remember me most kindly to your father, mother, brothers, & sisters, without forgetting our little godson, whose health I hope is fully restored.
Ever affectionately yours,
J. Q. Adams